                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

LISA D.,                                   *
                                           *
           Plaintiff,                      *
                                           *                  Civil No. TMD 17-2488
           v.                              *
                                           *
                                           *
NANCY A. BERRYHILL,                        *
Acting Commissioner of Social Security,    *
                                           *
           Defendant.  1                   *
                                     ************

                  MEMORANDUM OPINION GRANTING PLAINTIFF’S
                     ALTERNATIVE MOTION FOR REMAND

       Plaintiff Lisa D. seeks judicial review under 42 U.S.C. § 405(g) of a final decision of the

Commissioner of Social Security (“Defendant” or the “Commissioner”) denying her application

for disability insurance benefits under Title II of the Social Security Act. Before the Court are

Plaintiff’s Motion for Summary Judgment and alternative motion for remand (ECF No. 12) and

Defendant’s Motion for Summary Judgment (ECF No. 13).2                  Plaintiff contends that the

administrative record does not contain substantial evidence to support the Commissioner’s

decision that she is not disabled. No hearing is necessary. L.R. 105.6. For the reasons that

follow, Plaintiff’s alternative motion for remand (ECF No. 12) is GRANTED.


1
 On April 17, 2018, Nancy A. Berryhill became the Acting Commissioner of Social Security.
See 5 U.S.C. § 3346(a)(2); Patterson v. Berryhill, No. 2:18-cv-00193-DWA, slip op. at 2 (W.D.
Pa. June 14, 2018).
2
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
                                                I

                                          Background

       On June 7, 2016, Administrative Law Judge (“ALJ”) Tom Duann held a hearing where

Plaintiff and a vocational expert (“VE”) testified. R. at 28-47. The ALJ thereafter found on July

20, 2016, that Plaintiff was disabled from August 12, 2012, through August 12, 2014, but not

thereafter. R. at 8-26. In so finding, the ALJ found that, from August 12, 2012, through August

12, 2014, Plaintiff had the residual functional capacity (“RFC”)

       to perform sedentary work as defined in 20 CFR 404.1567(a), except she can
       engage in no more than occasional ramps and stairs, no ladders, ropes, and
       scaffolds, occasional stooping, kneeling, and crouching, and no crawling. She
       must avoid exposure to unprotected heights and hazards, and she requires more
       than one hour of unscheduled breaks in a typical day due to symptom flare-ups.

R. at 17. Thus, in light of Plaintiff’s age, education, work experience, and RFC during this

period, the ALJ found that there were no jobs that existed in significant numbers in the national

economy that Plaintiff could have performed, so the ALJ found that she was disabled from

August 12, 2012, through August 12, 2014. R. at 19. The ALJ found, however, that medical

improvement related to the ability to work occurred as of August 13, 2014. R. at 20. Beginning

on that date, Plaintiff had the RFC “to perform sedentary work as defined in 20 CFR 404.1567(a)

except she can perform only occasional ramp and stair climbing; no ladder, rope and scaffold

climbing; occasional stooping, kneeling, and crouching, no climbing [sic]; and she can tolerate

no exposure to unprotected heights and hazards.” R. at 20. The ALJ found that her disability

ended on August 13, 2014, because there were jobs existing in significant numbers in the

national economy that Plaintiff could perform beginning on that date. R. at 21-22.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on August

29, 2017, a complaint in this Court seeking review of the Commissioner’s decision. Upon the



                                                2
parties’ consent, this case was transferred to a United States Magistrate Judge for final

disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.

                                                 II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.        42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).




                                                 3
       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1521(a), 416.920(c), 416.921(a).3

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.         20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.


3
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1521(b), 416.921(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1521(b)(1)-(6), 416.921(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
§§ 404.1545(a)(1), 416.945(a)(1).    The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”               20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.         Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.       See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).




                                                5
                                                 III

                                 Substantial Evidence Standard

       The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971).

       In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).




                                                  6
                                               IV

                                           Discussion

       Plaintiff contends that the ALJ erroneously assessed her RFC contrary to Social Security

Ruling4 (“SSR”) 96-8p, 1996 WL 374184 (July 2, 1996). Pl.’s Mem. Supp. Mot. Summ. J. 3-7,

ECF No. 12-1. Plaintiff maintains that the ALJ failed to perform properly a function-by-function

assessment of her ability to perform the physical and mental demands of work. Id. at 6. In

particular, she contends that the ALJ failed to explain how he determined that she had

experienced medical improvement on August 13, 2014, and how he determined that this medical

improvement was related to her ability to work. Id. Plaintiff further asserts that the ALJ failed

to explain the elimination from the assessment of her RFC beginning on August 13, 2014, of the

requirement of more than one hour of unscheduled breaks in a typical day due to symptom flare

ups. Id. at 6-7. She finally argues that the ALJ erroneously evaluated her subjective complaints.

Id. at 7-9. For the reasons discussed below, the Court remands this case for further proceedings.

       SSR 96-8p, 1996 WL 374184 (July 2, 1996), explains how adjudicators should assess

RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function
       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative
       discussion describing how the evidence supports each conclusion, citing specific



4
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                                7
       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote omitted)

(citations omitted). The Fourth Circuit has held, however, that a per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are

‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)

(per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC).

       Plaintiff contends that the ALJ failed to explain his determination that she had

experienced medical improvement on August 13, 2014, and that this medical improvement was

related to her ability to work. Pl.’s Mem. Supp. Mot. Summ. J. 6, ECF No. 12-1. She also

maintains that the ALJ failed to explain the elimination beginning on August 13, 2014, of the

limitation in the RFC assessment of more than one hour of unscheduled breaks because of

symptom flare-ups. Id. The Commissioner must follow certain steps when it finds medical

                                                8
improvement of a previously established disabling condition. 20 C.F.R. §§ 404.1594(f)(1)-(8),

416.994(b)(5)(i)-(vii); see Czerska v. Colvin, Civil Action No. TMD 12-2238, 2013 WL

5335406, at *1 n.1 (D. Md. Sept. 20, 2013). The evaluation process requires the Commissioner

to consider whether (1) the claimant has engaged in substantial gainful activity, 20 C.F.R.

§ 404.1594(f)(1); (2) the claimant has an impairment or combination of impairments that meets

or equals the requirements of the Listings, id. §§ 404.1594(f)(2), 416.994(b)(5)(i); (3) the

claimant has seen medical improvement in his previously disabling condition, id.

§§ 404.1594(f)(3), 416.994(b)(5)(ii); (4) medical improvement is related to the claimant’s ability

to do work, id. §§ 404.1594(f)(4), 416.994(b)(5)(iii); (5) an exception to medical improvement

applies, id. §§ 404.1594(f)(5), 416.994(b)(5)(iv); (6) all current impairments are severe, id.

§§ 404.1594(f)(6), 416.994(b)(5)(v); (7) a claimant’s current RFC allows him to return to past

relevant work, id. §§ 404.1594(f)(7), 416.994(b)(5)(vi); and, if not, (8) the claimant can perform

other work. Id. §§ 404.1594(f)(8), 416.994(b)(5)(vii). “If the Commissioner finds conclusively

that a claimant is disabled at any point in this process, review does not proceed to the next step.”

Davis v. Colvin, No. 5:13-CV-98, 2015 WL 404213, at *4 (W.D.N.C. Jan. 29, 2015).

       A decrease in the medical severity of an impairment sufficient to constitute medical

improvement must be substantiated by changes in signs, symptoms, or laboratory findings. 20

C.F.R. §§ 404.1594(b)(1), 416.994(b)(1)(i). To determine whether medical improvement has

occurred, the severity of the claimant’s current medical condition is compared to the severity of

the condition “at the time of the most recent favorable medical decision that [the claimant was]

disabled.” Id. The date of the most recent favorable medical decision is called the “point of

comparison.”     Id. § 404.1594(b)(7), 416.994(b)(1)(vii).       When, as here, however, the

Commissioner finds that the claimant is disabled for a closed period in the same decision in



                                                 9
which she found that a medical improvement occurred, the disability onset date is the “point of

comparison.” Small v. Astrue, No. 7:08-CV-141-FL, 2009 WL 3029737, at *10 (E.D.N.C. Sept.

22, 2009).

       In finding that medical improvement began on August 13, 2014, the ALJ found that the

“overall record reflects that [Plaintiff] has required very little treatment since August 2014 when

her claim was reviewed at the reconsideration level and, by that time, she had sufficiently

recovered from back surgery.” R. at 21. “Pain management records dated after August 2014

indicate that [Plaintiff’s] pain and other symptoms are moderately severe, at most, and appear to

be under control most of the time.” R. at 21. The ALJ noted that a treating source on August 22,

2014, noted that Plaintiff’s medications continued to help her pain enough to make her more

functional. R. at 21. The ALJ also noted that this treating source noted on November 18, 2014,

that Plaintiff’s pain medications helped control her pain well enough to allow improved function

without adverse drug reactions. R. at 21.

       The ALJ, however, “must both identify evidence that supports his conclusion and ‘build

an accurate and logical bridge from [that] evidence to his conclusion’” that medical improvement

related to Plaintiff’s ability to work began on August 13, 2014, which the ALJ failed to do here.

Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (alteration in original) (quoting Monroe,

826 F.3d at 189). The ALJ pointed to evidence in the record that on August 22, 2014, Plaintiff’s

pain was unchanged, but “her medications continue to help her pain enough to make her more

function [sic].” R. at 1069. The ALJ failed, however, to explain how Plaintiff no longer

required on August 13, 2014, more than one hour of unscheduled breaks in a day because of

symptom flare-ups. The ALJ noted that on November 18, 2014, Plaintiff’s pain medications

helped to control her pain “well enough to allow improved function” without adverse drug



                                                10
reactions. R. at 1073. However, it was also noted that Plaintiff had “good and bad days.” R. at

1073. On March 16, 2015, Plaintiff complained that she was not sleeping well because her pain

kept her awake. R. at 1085. On July 31, 2015, Plaintiff reported that her pain did “not go below

a 7/10” and that some days were worse than others. R. at 1093.

       Moreover, according to the VE, an individual could not maintain employment with a

10% reduction in productivity. R. at 44. The ALJ, however, failed to explain how, despite

Plaintiff’s impairments, she could be productive or remain on task beginning on August 13,

2014, for more than 90% of an eight-hour workday. See Lanigan v. Berryhill, 865 F.3d 558, 563

(7th Cir. 2017) (remanding because, inter alia, ALJ did not build accurate and logical bridge

between claimant’s moderate difficulties in various functional areas and ALJ’s finding that

claimant would not be off task more than 10% of workday); Ashcraft v. Colvin, No. 3:13-cv-

00417-RLV-DCK, 2015 WL 9304561, at *11 (W.D.N.C. Dec. 21, 2015) (remanding under

fourth sentence of 42 U.S.C. § 405(g) because court was unable to review meaningfully ALJ’s

decision that failed to explain exclusion from RFC assessment an additional limitation of being

20% off task that VE testified would preclude employment). An ALJ’s failure to build an

accurate and logical bridge from the evidence to his conclusion constitutes reversible error.

Lewis v. Berryhill, 858 F.3d 858, 868 (4th Cir. 2017). Because the ALJ’s “analysis is incomplete

and precludes meaningful review,” remand under the fourth sentence of 42 U.S.C. § 405(g) is

appropriate. Monroe, 826 F.3d at 191. Because remand is granted on other grounds, the Court

does not address Plaintiff’s remaining arguments. See Testamark v. Berryhill, 736 F. App’x 395,

399 n.2 (4th Cir. 2018) (per curiam); Boone v. Barnhart, 353 F.3d 203, 211 n.19 (3d Cir. 2003).

In any event, the ALJ also should address these other deficiencies identified by Plaintiff. See




                                              11
Hancock v. Barnhart, 206 F. Supp. 2d 757, 763 n.3 (W.D. Va. 2002) (on remand, ALJ’s prior

decision has no preclusive effect as it is vacated and new hearing is conducted de novo).

                                                V

                                           Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 13)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 12) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 12) is GRANTED. Defendant’s final decision is

REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: December 20, 2018                                            /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                12
